Exhibit 10.5

 

 

FUNDS ESCROW AGREEMENT

 

This Agreement (this “Agreement”) is dated as of the 30th day of September 2005
among Implant Sciences Corporation, a Massachusetts corporation (the “Company”),
Laurus Master Fund, Ltd. (the “Purchaser”), and Loeb & Loeb LLP (the “Escrow
Agent”):

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser has advised the Escrow Agent that (a) the Company and the
Purchaser have entered into a Securities Purchase Agreement (the “Securities
Purchase Agreement”) for the sale by the Company to the Purchaser of Series D
Preferred Stock (the “Preferred Stock”), and (b) the Company will issue to the
Purchaser a common stock purchase warrant (the “Warrant”) in connection with the
issuance of the Term Note,;

 

WHEREAS, the Company and the Purchaser wish the Purchaser to deliver to the
Escrow Agent copies of the Documents (as hereafter defined) and the Escrowed
Payment (as hereafter defined) to be held and released by Escrow Agent in
accordance with the terms and conditions of this Agreement; and

 

WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;

 

NOW THEREFORE, the parties agree as follows:

 


ARTICLE I

 

INTERPRETATION

 


1.1.          DEFINITIONS.  WHENEVER USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH BELOW.


 

(A)                   “AGREEMENT” MEANS THIS AGREEMENT, AS AMENDED, MODIFIED
AND/OR SUPPLEMENTED FROM TIME TO TIME BY WRITTEN AGREEMENT AMONG THE PARTIES
HERETO.

 

(B)                   “CLOSING PAYMENT” MEANS THE CLOSING PAYMENT TO BE PAID TO
LAURUS CAPITAL MANAGEMENT, LLC, THE FUND MANAGER, AS SET FORTH ON SCHEDULE A
HERETO.

 

(C)                   “DISBURSEMENT LETTER” MEANS THAT CERTAIN LETTER DELIVERED
TO THE ESCROW AGENT BY EACH OF THE PURCHASER AND THE COMPANY SETTING FORTH WIRE
INSTRUCTIONS AND AMOUNTS TO BE FUNDED AT THE CLOSING.

 

 

--------------------------------------------------------------------------------


 

(D)                   “DOCUMENTS” MEANS COPIES OF THE DISBURSEMENT LETTER, THE
SECURITIES PURCHASE AGREEMENT, WARRANT AND THE PREFERRED STOCK.

 

(E)                   “ESCROWED PAYMENT” MEANS $5,000,000.

 


1.2.          ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS CONTAINED HEREIN AND
SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS OF
THE PARTIES, WHETHER ORAL OR WRITTEN.  THERE ARE NO WARRANTIES, REPRESENTATIONS
AND OTHER AGREEMENTS MADE BY THE PARTIES IN CONNECTION WITH THE SUBJECT MATTER
HEREOF EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT.


 


1.3.          EXTENDED MEANINGS.  IN THIS AGREEMENT WORDS IMPORTING THE SINGULAR
NUMBER INCLUDE THE PLURAL AND VICE VERSA; WORDS IMPORTING THE MASCULINE GENDER
INCLUDE THE FEMININE AND NEUTER GENDERS.  THE WORD “PERSON” INCLUDES AN
INDIVIDUAL, BODY CORPORATE, PARTNERSHIP, TRUSTEE OR TRUST OR UNINCORPORATED
ASSOCIATION, EXECUTOR, ADMINISTRATOR OR LEGAL REPRESENTATIVE.


 


1.4.          WAIVERS AND AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED, MODIFIED,
SUPERSEDED, CANCELLED, RENEWED OR EXTENDED, AND THE TERMS AND CONDITIONS HEREOF
MAY BE WAIVED, IN EACH CASE ONLY BY A WRITTEN INSTRUMENT SIGNED BY ALL PARTIES
HERETO, OR, IN THE CASE OF A WAIVER, BY THE PARTY WAIVING COMPLIANCE.  EXCEPT AS
EXPRESSLY STATED HEREIN, NO DELAY ON THE PART OF ANY PARTY IN EXERCISING ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL
ANY WAIVER ON THE PART OF ANY PARTY OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FUTURE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE
HEREUNDER.


 


1.5.          HEADINGS.  THE DIVISION OF THIS AGREEMENT INTO ARTICLES, SECTIONS,
SUBSECTIONS AND PARAGRAPHS AND THE INSERTION OF HEADINGS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OR INTERPRETATION OF THIS
AGREEMENT.


 


1.6.          LAW GOVERNING THIS AGREEMENT; CONSENT TO JURISDICTION.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR TO THE
TRANSACTIONS CONTEMPLATED HEREBY (“PROCEEDINGS”), EACH PARTY HERETO IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF NEW YORK,
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE COUNTY OF
NEW YORK IN THE STATE OF NEW YORK.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) WAIVES TRIAL BY JURY IN ANY PROCEEDING RELATING TO THIS
AGREEMENT AND FOR ANY RELATED COUNTERCLAIM AND (B) WAIVES ANY OBJECTION WHICH IT
MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  AS
BETWEEN THE COMPANY AND THE PURCHASER, THE

 

2

--------------------------------------------------------------------------------


 


PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ITS
REASONABLE ATTORNEYS’ FEES AND COSTS.  IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID OR
UNENFORCEABLE, THEN THE REMAINDER OF THIS AGREEMENT SHALL NOT BE AFFECTED AND
SHALL REMAIN IN FULL FORCE AND EFFECT.

 


1.7.          CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS AGREEMENT AND, THEREFORE, STIPULATES
THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS AGREEMENT TO
FAVOR ANY PARTY AGAINST THE OTHER.

 


ARTICLE II

 

APPOINTMENT OF AND DELIVERIES TO THE ESCROW AGENT

 


2.1.          APPOINTMENT.  THE COMPANY AND THE PURCHASER HEREBY IRREVOCABLY
DESIGNATE AND APPOINT THE ESCROW AGENT AS THEIR ESCROW AGENT FOR THE PURPOSES
SET FORTH HEREIN, AND THE ESCROW AGENT BY ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT HEREBY ACCEPTS SUCH APPOINTMENT UNDER THE TERMS AND CONDITIONS SET
FORTH HEREIN.


 


2.2.          COPIES OF DOCUMENTS TO ESCROW AGENT.  ON OR ABOUT THE DATE HEREOF,
THE PURCHASER SHALL DELIVER TO THE ESCROW AGENT COPIES OF THE DOCUMENTS EXECUTED
BY THE COMPANY TO THE EXTENT IT IS A PARTY THERETO.


 


2.3.          DELIVERY OF ESCROWED PAYMENT TO ESCROW AGENT.  ON OR ABOUT THE
DATE HEREOF, THE PURCHASER SHALL DELIVER TO THE ESCROW AGENT THE ESCROWED
PAYMENT.


 


2.4.          INTENTION TO CREATE ESCROW OVER THE ESCROWED PAYMENT.  THE
PURCHASER AND THE COMPANY INTEND THAT THE ESCROWED PAYMENT SHALL BE HELD IN
ESCROW BY THE ESCROW AGENT AND RELEASED FROM ESCROW BY THE ESCROW AGENT ONLY IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


ARTICLE III


 

RELEASE OF ESCROW

 


3.1.          RELEASE OF ESCROW.  SUBJECT TO THE PROVISIONS OF SECTION 4.2, THE
ESCROW AGENT SHALL RELEASE THE ESCROWED PAYMENT FROM ESCROW AS FOLLOWS:


 

(A)                   PROMPTLY FOLLOWING RECEIPT BY THE ESCROW AGENT OF (I)
COPIES OF THE FULLY EXECUTED DOCUMENTS AND THIS AGREEMENT, (II) THE ESCROWED
PAYMENT IN IMMEDIATELY AVAILABLE FUNDS, (III) JOINT WRITTEN INSTRUCTIONS (“JOINT
INSTRUCTIONS”) EXECUTED BY THE COMPANY AND THE PURCHASER SETTING FORTH THE
PAYMENT DIRECTION INSTRUCTIONS WITH RESPECT TO THE ESCROWED PAYMENT AND (IV)
ESCROW AGENT’S VERBAL INSTRUCTIONS FROM DAVID GRIN AND/OR EUGENE GRIN (EACH OF
WHOM IS A DIRECTOR OF THE PURCHASER) INDICATING THAT ALL CLOSING CONDITIONS
RELATING TO THE DOCUMENTS HAVE BEEN SATISFIED AND DIRECTING THAT THE ESCROWED
PAYMENT BE DISBURSED BY THE ESCROW AGENT IN ACCORDANCE WITH THE JOINT

 

3

--------------------------------------------------------------------------------


 

INSTRUCTIONS, THEN THE ESCROWED PAYMENT SHALL BE DEEMED RELEASED FROM ESCROW AND
SHALL BE PROMPTLY DISBURSED IN ACCORDANCE WITH THE JOINT INSTRUCTIONS.  THE
JOINT INSTRUCTIONS SHALL INCLUDE, WITHOUT LIMITATION, ESCROW AGENT’S
AUTHORIZATION TO RETAIN FROM THE ESCROWED PAYMENT ESCROW AGENT’S FEE FOR ACTING
AS ESCROW AGENT HEREUNDER AND THE CLOSING PAYMENT FOR DELIVERY TO LAURUS CAPITAL
MANAGEMENT, LLC IN ACCORDANCE WITH THE JOINT INSTRUCTIONS.

 

(B)                   UPON RECEIPT BY THE ESCROW AGENT OF A FINAL AND
NON-APPEALABLE JUDGMENT, ORDER, DECREE OR AWARD OF A COURT OF COMPETENT
JURISDICTION (A “COURT ORDER”) RELATING TO THE ESCROWED PAYMENT, THE ESCROW
AGENT SHALL REMIT THE ESCROWED PAYMENT IN ACCORDANCE WITH THE COURT ORDER.  ANY
COURT ORDER SHALL BE ACCOMPANIED BY AN OPINION OF COUNSEL FOR THE PARTY
PRESENTING THE COURT ORDER TO THE ESCROW AGENT (WHICH OPINION SHALL BE
SATISFACTORY TO THE ESCROW AGENT) TO THE EFFECT THAT THE COURT ISSUING THE COURT
ORDER IS A COURT OF COMPETENT JURISDICTION AND THAT THE COURT ORDER IS FINAL AND
NON-APPEALABLE.

 


3.2.          ACKNOWLEDGEMENT OF COMPANY AND PURCHASER; DISPUTES.  THE COMPANY
AND THE PURCHASER ACKNOWLEDGE THAT THE ONLY TERMS AND CONDITIONS UPON WHICH THE
ESCROWED PAYMENT ARE TO BE RELEASED FROM ESCROW ARE AS SET FORTH IN SECTIONS 3
AND 4 OF THIS AGREEMENT.  THE COMPANY AND THE PURCHASER REAFFIRM THEIR AGREEMENT
TO ABIDE BY THE TERMS AND CONDITIONS OF THIS AGREEMENT WITH RESPECT TO THE
RELEASE OF THE ESCROWED PAYMENT.  ANY DISPUTE WITH RESPECT TO THE RELEASE OF THE
ESCROWED PAYMENT SHALL BE RESOLVED PURSUANT TO SECTION 4.2 OR BY WRITTEN
AGREEMENT BETWEEN THE COMPANY AND PURCHASER.


 


ARTICLE IV

 

CONCERNING THE ESCROW AGENT

 


4.1.          DUTIES AND RESPONSIBILITIES OF THE ESCROW AGENT.  THE ESCROW
AGENT’S DUTIES AND RESPONSIBILITIES SHALL BE SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


 

(A)                   THE PURCHASER AND THE COMPANY ACKNOWLEDGE AND AGREE THAT
THE ESCROW AGENT (I) SHALL NOT BE REQUIRED TO INQUIRE INTO WHETHER THE
PURCHASER, THE COMPANY OR ANY OTHER PARTY IS ENTITLED TO RECEIPT OF ANY DOCUMENT
OR ALL OR ANY PORTION OF THE ESCROWED PAYMENT; (II) SHALL NOT BE CALLED UPON TO
CONSTRUE OR REVIEW ANY DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT
ENTERED INTO IN CONNECTION THEREWITH; (III) SHALL BE OBLIGATED ONLY FOR THE
PERFORMANCE OF SUCH DUTIES AS ARE SPECIFICALLY ASSUMED BY THE ESCROW AGENT
PURSUANT TO THIS AGREEMENT; (IV) MAY RELY ON AND SHALL BE PROTECTED IN ACTING OR
REFRAINING FROM ACTING UPON ANY WRITTEN NOTICE, INSTRUCTION, INSTRUMENT,
STATEMENT, REQUEST OR DOCUMENT FURNISHED TO IT HEREUNDER AND BELIEVED BY THE
ESCROW AGENT IN GOOD FAITH TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PERSON OR PARTY, WITHOUT BEING REQUIRED TO DETERMINE THE AUTHENTICITY
OR CORRECTNESS OF ANY FACT STATED THEREIN OR THE PROPRIETY OR VALIDITY OR THE
SERVICE THEREOF; (V) MAY ASSUME THAT ANY PERSON PURPORTING TO GIVE NOTICE OR
MAKE ANY STATEMENT OR EXECUTE ANY DOCUMENT IN CONNECTION WITH THE PROVISIONS
HEREOF HAS BEEN DULY AUTHORIZED TO DO SO; (VI) SHALL NOT BE RESPONSIBLE FOR THE
IDENTITY, AUTHORITY OR RIGHTS OF ANY PERSON, FIRM OR COMPANY EXECUTING OR
DELIVERING OR PURPORTING TO EXECUTE OR DELIVER THIS AGREEMENT OR ANY DOCUMENT OR
ANY FUNDS DEPOSITED HEREUNDER OR ANY ENDORSEMENT THEREON OR ASSIGNMENT THEREOF;
(VII) SHALL

 

4

--------------------------------------------------------------------------------


 

NOT BE UNDER ANY DUTY TO GIVE THE PROPERTY HELD BY ESCROW AGENT HEREUNDER ANY
GREATER DEGREE OF CARE THAN ESCROW AGENT GIVES ITS OWN SIMILAR PROPERTY; AND
(VIII) MAY CONSULT COUNSEL SATISFACTORY TO ESCROW AGENT (INCLUDING, WITHOUT
LIMITATION, LOEB & LOEB, LLP OR SUCH OTHER COUNSEL OF ESCROW AGENT’S CHOOSING),
THE OPINION OF SUCH COUNSEL TO BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION
IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY ESCROW AGENT HEREUNDER IN
GOOD FAITH AND IN ACCORDANCE WITH THE OPINION OF SUCH COUNSEL.

 

(B)                   THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT THE ESCROW
AGENT IS ACTING SOLELY AS A STAKEHOLDER AT THEIR REQUEST AND THAT THE ESCROW
AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN BY ESCROW AGENT IN GOOD FAITH AND
BELIEVED BY ESCROW AGENT TO BE AUTHORIZED OR WITHIN THE RIGHTS OR POWERS
CONFERRED UPON ESCROW AGENT BY THIS AGREEMENT.  THE PURCHASER AND THE COMPANY
HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE ESCROW AGENT AND
ANY OF ESCROW AGENT’S PARTNERS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM AND
AGAINST ANY AND ALL ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ESCROW AGENT OR ANY
OF THEM HEREUNDER AND ANY AND ALL CLAIMS, LOSSES, LIABILITIES, COSTS, DAMAGES
AND EXPENSES SUFFERED AND/OR INCURRED BY THE ESCROW AGENT ARISING IN ANY MANNER
WHATSOEVER OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND/OR ANY
TRANSACTION RELATED IN ANY WAY HERETO, INCLUDING THE FEES OF OUTSIDE COUNSEL AND
OTHER COSTS AND EXPENSES OF DEFENDING ITSELF AGAINST ANY CLAIMS, LOSSES,
LIABILITIES, COSTS, DAMAGES AND EXPENSES ARISING IN ANY MANNER WHATSOEVER OUT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND/OR ANY TRANSACTION RELATED
IN ANY WAY HERETO, EXCEPT FOR SUCH CLAIMS, LOSSES, LIABILITIES, COSTS, DAMAGES
AND EXPENSES INCURRED BY REASON OF THE ESCROW AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  THE ESCROW AGENT SHALL OWE A DUTY ONLY TO THE PURCHASER AND
THE COMPANY UNDER THIS AGREEMENT AND TO NO OTHER PERSON.

 

(C)                   THE PURCHASER AND THE COMPANY SHALL JOINTLY AND SEVERALLY
REIMBURSE THE ESCROW AGENT FOR ITS REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING
COUNSEL FEES (WHICH COUNSEL MAY BE LOEB & LOEB LLP OR SUCH OTHER COUNSEL OF THE
ESCROW AGENT’S CHOOSING) INCURRED IN CONNECTION WITH THE PERFORMANCE OF ITS
DUTIES AND RESPONSIBILITIES HEREUNDER, WHICH SHALL NOT (SUBJECT TO SECTION
4.1(B)) EXCEED $2,000.

 

(D)                   THE ESCROW AGENT MAY AT ANY TIME RESIGN AS ESCROW AGENT
HEREUNDER BY GIVING FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF RESIGNATION
TO THE PURCHASER AND THE COMPANY.  PRIOR TO THE EFFECTIVE DATE OF RESIGNATION AS
SPECIFIED IN SUCH NOTICE, THE PURCHASER AND COMPANY WILL ISSUE TO THE ESCROW
AGENT A JOINT INSTRUCTION AUTHORIZING DELIVERY OF THE DOCUMENTS AND THE ESCROWED
PAYMENT TO A SUBSTITUTE ESCROW AGENT SELECTED BY THE PURCHASER AND THE COMPANY. 
IF NO SUCCESSOR ESCROW AGENT IS NAMED BY THE PURCHASER AND THE COMPANY, THE
ESCROW AGENT MAY APPLY TO A COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW
YORK FOR APPOINTMENT OF A SUCCESSOR ESCROW AGENT, AND DEPOSIT THE DOCUMENTS AND
THE ESCROWED PAYMENT WITH THE CLERK OF ANY SUCH COURT AND/OR OTHERWISE COMMENCE
AN INTERPLEADER OR SIMILAR ACTION FOR A DETERMINATION OF WHERE TO DEPOSIT THE
SAME.

 

5

--------------------------------------------------------------------------------


 

(E)                   THE ESCROW AGENT DOES NOT HAVE AND WILL NOT HAVE ANY
INTEREST IN THE DOCUMENTS AND THE ESCROWED PAYMENT, BUT IS SERVING ONLY AS
ESCROW AGENT, HAVING ONLY POSSESSION THEREOF.

 

(F)                    THE ESCROW AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN
OR OMITTED BY IT IN GOOD FAITH AND REASONABLY BELIEVED BY IT TO BE AUTHORIZED
HEREBY OR WITHIN THE RIGHTS OR POWERS CONFERRED UPON IT HEREUNDER, NOR FOR
ACTION TAKEN OR OMITTED BY IT IN GOOD FAITH, AND IN ACCORDANCE WITH ADVICE OF
COUNSEL (WHICH COUNSEL MAY BE LOEB & LOEB, LLP OR SUCH OTHER COUNSEL OF THE
ESCROW AGENT’S CHOOSING), AND SHALL NOT BE LIABLE FOR ANY MISTAKE OF FACT OR
ERROR OF JUDGMENT OR FOR ANY ACTS OR OMISSIONS OF ANY KIND EXCEPT TO THE EXTENT
ANY SUCH LIABILITY AROSE FROM ITS OWN WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

 

(G)                   THIS AGREEMENT SETS FORTH EXCLUSIVELY THE DUTIES OF THE
ESCROW AGENT WITH RESPECT TO ANY AND ALL MATTERS PERTINENT THERETO AND NO
IMPLIED DUTIES OR OBLIGATIONS SHALL BE READ INTO THIS AGREEMENT.

 

(H)                   THE ESCROW AGENT SHALL BE PERMITTED TO ACT AS COUNSEL FOR
THE PURCHASER OR THE COMPANY, AS THE CASE MAY BE, IN ANY DISPUTE AS TO THE
DISPOSITION OF THE DOCUMENTS AND THE ESCROWED PAYMENT, IN ANY OTHER DISPUTE
BETWEEN THE PURCHASER AND THE COMPANY, WHETHER OR NOT THE ESCROW AGENT IS THEN
HOLDING THE DOCUMENTS AND/OR THE ESCROWED PAYMENT AND CONTINUES TO ACT AS THE
ESCROW AGENT HEREUNDER.

 

(I)                    THE PROVISIONS OF THIS SECTION 4.1 SHALL SURVIVE THE
RESIGNATION OF THE ESCROW AGENT OR THE TERMINATION OF THIS AGREEMENT.

 


4.2.          DISPUTE RESOLUTION; JUDGMENTS.  RESOLUTION OF DISPUTES ARISING
UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 

(A)                   IF ANY DISPUTE SHALL ARISE WITH RESPECT TO THE DELIVERY,
OWNERSHIP, RIGHT OF POSSESSION OR DISPOSITION OF THE DOCUMENTS AND/OR THE
ESCROWED PAYMENT, OR IF THE ESCROW AGENT SHALL IN GOOD FAITH BE UNCERTAIN AS TO
ITS DUTIES OR RIGHTS HEREUNDER, THE ESCROW AGENT SHALL BE AUTHORIZED, WITHOUT
LIABILITY TO ANYONE, TO (I) REFRAIN FROM TAKING ANY ACTION OTHER THAN TO
CONTINUE TO HOLD THE DOCUMENTS AND THE ESCROWED PAYMENT PENDING RECEIPT OF A
JOINT INSTRUCTION FROM THE PURCHASER AND THE COMPANY, (II) COMMENCE AN
INTERPLEADER OR SIMILAR ACTION, SUIT OR PROCEEDING FOR THE RESOLUTION OF ANY
SUCH DISPUTE; AND/OR (III) DEPOSIT THE DOCUMENTS AND THE ESCROWED PAYMENT WITH
ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, IN WHICH EVENT THE
ESCROW AGENT SHALL GIVE WRITTEN NOTICE THEREOF TO THE PURCHASER AND THE COMPANY
AND SHALL THEREUPON BE RELIEVED AND DISCHARGED FROM ALL FURTHER OBLIGATIONS
PURSUANT TO THIS AGREEMENT.  THE ESCROW AGENT MAY, BUT SHALL BE UNDER NO DUTY
TO, INSTITUTE OR DEFEND ANY LEGAL PROCEEDINGS WHICH RELATE TO THE DOCUMENTS AND
THE ESCROWED PAYMENT.  THE ESCROW AGENT SHALL HAVE THE RIGHT TO RETAIN COUNSEL
IF IT BECOMES INVOLVED IN ANY DISAGREEMENT, DISPUTE OR LITIGATION ON ACCOUNT OF
THIS AGREEMENT OR OTHERWISE DETERMINES THAT IT IS NECESSARY TO CONSULT COUNSEL
WHICH SUCH COUNSEL MAY BE LOEB & LOEB LLP OR SUCH OTHER COUNSEL OF THE ESCROW
AGENT’S CHOOSING.

 

6

--------------------------------------------------------------------------------


 

(B)                   THE ESCROW AGENT IS HEREBY EXPRESSLY AUTHORIZED TO COMPLY
WITH AND OBEY ANY COURT ORDER.  IN CASE THE ESCROW AGENT OBEYS OR COMPLIES WITH
A COURT ORDER, THE ESCROW AGENT SHALL NOT BE LIABLE TO THE PURCHASER AND THE
COMPANY OR TO ANY OTHER PERSON, FIRM, COMPANY OR ENTITY BY REASON OF SUCH
COMPLIANCE.

 


ARTICLE V


 

GENERAL MATTERS

 


5.1.          TERMINATION.  THIS ESCROW SHALL TERMINATE UPON DISBURSEMENT OF THE
ESCROWED PAYMENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR EARLIER UPON
THE AGREEMENT IN WRITING OF THE PURCHASER AND THE COMPANY OR RESIGNATION OF THE
ESCROW AGENT IN ACCORDANCE WITH THE TERMS HEREOF.


 


5.2.          NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN ONE (1) DAY AFTER BEING SENT BY TELECOPY (WITH COPY DELIVERED BY
OVERNIGHT COURIER, REGULAR OR CERTIFIED MAIL):


 

 

If to the Company, to:

Implant Sciences Corporation

 

 

107 Audubon Rd. #5

 

 

Wakefield, MA 01880

 

 

Attn: Tony Armini

 

 

Facsimile: (781) 246-3561

 

 

 

 

With a copy to:

 

 

 

 

 

(b)          

If to the Purchaser, to:

 

 

 

 

LAURUS MASTER FUND, LTD.

 

M&C Corporate Services Limited, P.O. Box 309 GT, Ugland
House, South Church Street, George Town, Grand Cayman,
Cayman Islands, Fax: 345-949-8080

 

 

(c)           If to the Escrow Agent, to:

 

 

 

Loeb & Loeb LLP

 

345 Park Avenue

 

New York, New York 10154

 

Fax: (212) 407-4990

 

Attention: Scott J. Giordano, Esq.

 

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.

 

7

--------------------------------------------------------------------------------


 


5.3.          INTEREST.  THE ESCROWED PAYMENT SHALL NOT BE HELD IN AN INTEREST
BEARING ACCOUNT NOR WILL INTEREST BE PAYABLE IN CONNECTION THEREWITH.


 


5.4.          ASSIGNMENT; BINDING AGREEMENT.  NEITHER THIS AGREEMENT NOR ANY
RIGHT OR OBLIGATION HEREUNDER SHALL BE ASSIGNABLE BY ANY PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTIES HERETO.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


5.5.          INVALIDITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD
INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF
THE REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE IN ANY WAY IMPAIRED
THEREBY, IT BEING INTENDED THAT ALL OF THE RIGHTS AND PRIVILEGES OF THE PARTIES
HERETO SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


 


5.6.          COUNTERPARTS/EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT SIGNATORIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, BUT
ALL SUCH COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.  THIS
AGREEMENT MAY BE EXECUTED BY FACSIMILE TRANSMISSION.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

COMPANY:

 

 

 

IMPLANT SCIENCES CORPORATION

 

 

 

By:

/s/ Anthony Armini

 

 

Name: Anthony Armini

 

Title: President

 

 

 

PURCHASER:

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

By:

/s/ Laurus Master Fund

 

 

 

 

 

 

Name:

 

Title:

 

 

 

ESCROW AGENT:

 

 

 

LOEB & LOEB LLP

 

 

 

By:

/s/ Loeb & Loeb LLP

 

 

 

 

 

 

Name:

 

Title:

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A TO FUNDS ESCROW AGREEMENT

 

PURCHASER

 

PRINCIPAL NOTE AMOUNT

LAURUS MASTER FUND, LTD.,
M&C Corporate Services Limited, P.O. Box 309
GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands,
Fax: 345-949-8080

 

PReferred Stock in an aggregate principal amount of $5,000,000

TOTAL

 

$5,000,000

 

FUND MANAGER

 

CLOSING PAYMENT

LAURUS CAPITAL MANAGEMENT, L.L.C.
825 Third Avenue, 14th Floor
New York, New York 10022
Fax: 212-541-4434

 

Closing payment payable in connection with investment by Laurus Master Fund,
Ltd. for which Laurus Capital Management, L.L.C. is the Manager.

TOTAL

 

$90,000

 

WARRANTS

 

WARRANT RECIPIENT

 

WARRANTS TO BE ISSUED AT CLOSING

LAURUS MASTER FUND, LTD.
M&C Corporate Services Limited, P.O. Box 309
GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands,
Fax: 345-949-8080



 

Warrant exercisable into 50,000 shares of common stock of the Company.

TOTAL

 

Warrants exercisable into 50,000 shares of common stock of the Company

 

10

--------------------------------------------------------------------------------